DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 7/29/21.
2.	Claims 1-19 are pending in the application. Claims 1, 18, and 19 are independent claims.
3.	The rejection of claims 1-19 under 35 U.S.C. 103 as being obvious over Mullins in view Masahiro have been withdrawn pursuant to applicant’s amendments. The rejection of claims 1-18 under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter has been withdrawn pursuant to the amendments.



Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
‘an acquirer that acquires’ in claims 1 and 18
‘a shifting controller that performs control to shift the subject step to another job step automatically when neither a first return condition concerning……’ in claims 1 and 18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casal et al., PGPub. 2018/0143975 filed (10/31/17).
In reference to independent claim 1, Casal teaches:
	an acquirer that acquires, in a subject job step included in a plurality of job steps, a response document or an instruction to change a setting of a format used for exchanging documents in the subject job step (Casal, para [0218, 0228, 0231, 0353, 0460-0464]) documents may be translated (i.e. response document) and metadata is stored in relation to different users that can be identified, modified, and selected to identify a specific user in order for one or multiples users to translate a document or a specific portion of a document. Thus, translated document are being interpreted as a response document. The translation of specific documents can be broken into tasks and include a task progression which is being interpreted as a job including a plurality of job steps (i.e tasks as taught by the reference to Casal).
	a request being made and a response to the request being returned as a result of exchanging documents in each job step, the response document used as the response (Casal, para [0218, 0228, 
	a shifting controller that performs control to shift the subject job step to another job step automatically when neither a first return condition concerning a content of the response document (Casal, para 0459-0464) the first return condition relates to the content in the document that is evaluated to determine a criterion for worker selection for a follow-on task that requires use of the task output to perform the follow-on task. It may be determined that a follow-on task of evaluating the most promising vaccine approaches using the outputted summaries may be best performed by a worker having a medical degree. Thus, a medical degree may be determined to be  a worker selection criterion for the second, linked task. This is one example within the reference of shifting control of a subject job step to another job step when a first return condition concerning a content of the response document is present. 
	nor a second return condition indicating that a change is made in a setting are present, the first return condition being a different return condition from the second return condition, the first return condition and the second return condition tether defining a condition (Casal, para [0460-0464]) Worker metadata is stored in a table and is used to identify changes to users identified by the translation server to complete document translations. Without any change to the setting information and/or metadata association with a user performing a first task as it relates to a translation the service will identify a different user to perform a different portion of the task thus shifting the job automatically based on a current setting. In the example provided by Casal, which is just one example of many as it relates to shifting a task to another task based upon a first condition related to content of the translation and/or first portion of the content within the translated document condition and second 
In reference to dependent claim 2, Casal teaches:
	The acquirer acquires the response document; and if the first return condition is not satisfied, the shifting controller shifts the subject job step to a subsequent job step (Casal, para [0460-0464 and 1025-1032]) define two distinct examples of ‘return condition’ not being satisfied and shifting the subject the subject job step to a subsequent job step when the reference discloses receiving a translated document and determining a condition that a further task is necessary based upon the document not fully translated. A shift to a new task using task progression is generated based upon a return condition of the translated document not being satisfied.
In reference to dependent claim 3, Casal teaches:
	The acquirer acquires the response document; and if the first return condition is satisfied, the shifting controller repeats the subject job step or shifts the subject job step to a preceding job step (Casal, para. [0460-0465]) adapting task types may enable dynamically linking tasks in a task progression thus generating a new task and upon the satisfying the task conditions, the subject job step of locating a new translator and sending the dynamically created task to the appointed translator.
In reference to dependent claim 4, Casal teaches:
	The acquirer acquires the response document; and if the first return condition is satisfied, the shifting controller repeats the subject job step or shifts the subject job step to a preceding job step (Casal, para. [0460-0465]) adapting task types may enable dynamically linking tasks in a task progression thus generating a new task and upon the satisfying the task conditions, the subject job step of locating a new translator and sending the dynamically created task to the appointed translator.

In reference to dependent claim 5, Casal teaches:
	Wherein the first return condition is a condition indicating that the content of the response document does not conform to content of the request or that the document needs changing (Casal, para 0459-0464) the first return condition relates to the content in the document that is evaluated to determine a criterion for worker selection for a follow-on task that requires use of the task output to perform the follow-on task. It may be determined that a follow-on task of evaluating the most promising vaccine approaches using the outputted summaries may be best performed by a worker having a medical degree. Thus, a medical degree may be determined to be a worker selection criterion for the second, linked task, that requires a user change a document. This is one example within the reference of shifting control of a subject job step to another job step when a first return condition concerning a content of the response document is present. 
In reference to dependent claim 6, Casal teaches:
Wherein the first return condition is a condition indicating that the content of the response document does not conform to content of the request or that the document needs changing (Casal, para 0459-0464) the first return condition relates to the content in the document that is evaluated to determine a criterion for worker selection for a follow-on task that requires use of the task output to perform the follow-on task. It may be determined that a follow-on task of evaluating the most promising vaccine approaches using the outputted summaries may be best performed by a worker having a medical degree. Thus, a medical degree may be determined to be a worker selection criterion for the second, linked task, that requires a user change a document. This is one example within the reference of shifting control of a subject job step to another job step when a first return condition concerning a content of the response document is present. 


In reference to dependent claim 7, Casal teaches:
	Wherein the first return condition is a condition indicating that the content of the response document does not conform to content of the request or that the document needs changing (Casal, para 0459-0464) the first return condition relates to the content in the document that is evaluated to determine a criterion for worker selection for a follow-on task that requires use of the task output to perform the follow-on task. It may be determined that a follow-on task of evaluating the most promising vaccine approaches using the outputted summaries may be best performed by a worker having a medical degree. Thus, a medical degree may be determined to be a worker selection criterion for the second, linked task, that requires a user change a document. This is one example within the reference of shifting control of a subject job step to another job step when a first return condition concerning a content of the response document is present. 
In reference to dependent claim 8, Casal teaches:
	The acquirer acquires the instruction; and if the second return condition is not satisfied, the shifting controller shifts the subject job step to a subsequent job step (Casal, para [0460-0464]) Worker metadata is stored in a table and is used to identify changes to users identified by the translation server to complete document translations. Without any change to the setting information and/or metadata association with a user performing a first task as it relates to a translation the service will identify a different user to perform a different portion of the task thus shifting the job automatically based on a current setting. In the example provided by Casal, which is just one example of many as it relates to shifting a task to another task based upon a first condition related to content of the translation and/or first portion of the content within the translated document condition and second condition related to a change of setting not being present, the reference teaches shifting job steps automatically based upon workflow conditions and metadata stored as setting as well as the first and second conditions being different but defined as specific conditions.
In reference to dependent claim 9, Casal teaches:
	The acquirer acquires the instruction; and if the second return condition is not satisfied, the shifting controller shifts the subject job step to a subsequent job step (Casal, para [0460-0464]) Worker metadata is stored in a table and is used to identify changes to users identified by the translation server to complete document translations. Without any change to the setting information and/or metadata association with a user performing a first task as it relates to a translation the service will identify a different user to perform a different portion of the task thus shifting the job automatically based on a current setting. In the example provided by Casal, which is just one example of many as it relates to shifting a task to another task based upon a first condition related to content of the translation and/or first portion of the content within the translated document condition and second condition related to a change of setting not being present, the reference teaches shifting job steps automatically based upon workflow conditions and metadata stored as setting as well as the first and second conditions being different but defined as specific conditions.
In reference to dependent claim 10, Casal teaches:
	The acquirer acquires the instruction; if the second return condition is satisfied, the shifting controller repeats the subject job step or shifts the subject job step to a preceding job step (Casal, para [0460-0467]) the system determines if a user profile includes metadata as it relates to specific translation data and if the user does include conditional metadata then a second task may be distributed to the same user. A second interpretation of ‘repeating the subject job step’ based on second return condition satisfied is taught through the additional selection process generated to identify a specific user to perform a second task based upon the completion of first task by a specific user with specific metadata associated with a user profile.


In reference to dependent claim 11, Casal teaches:
	The acquirer acquires the instruction; if the second return condition is satisfied, the shifting controller repeats the subject job step or shifts the subject job step to a preceding job step (Casal, para [0460-0467]) the system determines if a user profile includes metadata as it relates to specific translation data and if the user does include conditional metadata then a second task may be distributed to the same user. A second interpretation of ‘repeating the subject job step’ based on second return condition satisfied is taught through the additional selection process generated to identify a specific user to perform a second task based upon the completion of first task by a specific user with specific metadata associated with a user profile.
In reference to dependent claim 12, Casal teaches:
	The acquirer also acquires the response document; the setting includes a setting concerning a predetermined number of responses or a response period; and if the acquired response document is fewer than the predetermined number of responses or if the response period has not elapsed, the shifting controller continues the subject job step (Casal, para. [0108-0110, 0135-0137]) a means of utilizing time based reply periods as they related to response translated documents. Scheduling data may accompany the document and can be used to determine the next task of the job based on the result. Further, time is monitored and audited by the translation service. The time is used to determine whether the translated document was completed in an appropriate amount time and is used to determine or send additional jobs to a user. Translators may be graded and ranked based on work times.
In reference to dependent claim 13, Casal teaches:
The acquirer also acquires the response document; the setting includes a setting concerning a predetermined number of responses or a response period; and if the acquired response document is fewer than the predetermined number of responses or if the response period has not elapsed, the 
In reference to dependent claim 14, Casal teaches:
	A display controller that performs control to display a progress situation of a job on a terminal device used by an operator making the request or the response, the job being conducted in accordance with the plurality of job steps (Casal, para. [0088]) a project manager interface comprises a dashboard for commencing and managing the flow of business process project tasks until completion. Further, the interface may set up workflows and monitor progress of projects. 
In reference to dependent claim 15, Casal teaches:
	 A display controller that performs control to display a progress situation of a job on a terminal device used by an operator making the request or the response, the job being conducted in accordance with the plurality of job steps (Casal, para. [0088]) a project manager interface comprises a dashboard for commencing and managing the flow of business process project tasks until completion. Further, the interface may set up workflows and monitor progress of projects. 
In reference to dependent claim 16, Casal teaches:
	A display controller that performs control to display information indicating the condition on a terminal device used by an operator making the request or the response (Casal, para. [0090]) a project manager may be notified that a qualified crowd source resource will become available in time to meet a 
In reference to dependent claim 17, Casal teaches:
A display controller that performs control to display information indicating the condition on a terminal device used by an operator making the request or the response (Casal, para. [0090]) a project manager may be notified that a qualified crowd source resource will become available in time to meet a delivery requirement of the project. The project manager may indicate that the task should be offered to this particular crowd source resource. 
In reference to independent claim 18, Casal teaches:
a first terminal device that sends a request document in a subject job step included in a plurality of job steps, a request being made and a response to the request being returned as a result of exchanging documents in each job step, the request document being used for making the request (Casal, para. [0218-0220, 0230-0232, 0460-0464]) a source document is used along with metadata for selecting and distributing the source document. Further, the reference (Casal, para. [0090]) teaches a project manager may be notified that a qualified crowd source resource will become available in time to meet a delivery requirement of the project. The project manager may indicate that the task should be offered to this particular crowd source resource. 
a second terminal device that sends a response document in the subject job step, the response document being used for making the response (Casal, para. [0459-0464]) includes an example of managing workflows and tasks as they relate to performing translation of documents. The task output from a device is received and evaluated to determine whether additional tasks related to the document. The reference provides other examples of a second terminal that provides a translated document (Casal, para. [0108, 0134]) in response to being selected through associated metadata and user profiles.
a management device that receives the request document from the first terminal device and provides the received request document to the second terminal device and that receives the response document from the second terminal device and provides the received response document to the first terminal device (Casal, para. [0088-0092]) project manager interface receives project documents, manages workflow of outgoing documents to users and receives incoming translated documents from users to fulfill the requirements of a project.
an acquirer that acquires, in a subject job step included in a plurality of job steps, a response document or an instruction to change a setting of a format used for exchanging documents in the subject job step (Casal, para [0218, 0228, 0231, 0353, 0460-0464]) documents may be translated (i.e. response document) and metadata is stored in relation to different users that can be identified, modified, and selected to identify a specific user in order for one or multiples users to translate a document or a specific portion of a document. Thus, translated document are being interpreted as a response document. The translation of specific documents can be broken into tasks and include a task progression which is being interpreted as a job including a plurality of job steps (i.e tasks as taught by the reference to Casal).
	a request being made and a response to the request being returned as a result of exchanging documents in each job step, the response document used as the response (Casal, para [0218, 0228, 0231-0233, 0353, 0460-0464]) the translation service can determine a best fit user or users to send the document translation request to utilizing different techniques related to metadata stored in relation to the document and the user. The translated document and portions thereof would act as the response document.
	a shifting controller that performs control to shift the subject job step to another job step automatically when neither a first return condition concerning a content of the response document (Casal, para 0459-0464) the first return condition relates to the content in the document that is 
	nor a second return condition indicating that a change is made in a setting are present, the first return condition being a different return condition from the second return condition, the first return condition and the second return condition tether defining a condition (Casal, para [0460-0464]) Worker metadata is stored in a table and is used to identify changes to users identified by the translation server to complete document translations. Without any change to the setting information and/or metadata association with a user performing a first task as it relates to a translation the service will identify a different user to perform a different portion of the task thus shifting the job automatically based on a current setting. In the example provided by Casal, which is just one example of many as it relates to shifting a task to another task based upon a first condition related to content of the translation and/or first portion of the content within the translated document condition and second condition related to a change of setting not being present, the reference teaches shifting job steps automatically based upon workflow conditions and metadata stored as setting as well as the first and second conditions being different but defined as specific conditions.
In reference to independent claim 19, the claim recites a computer readable medium storing a program for carrying out similar limitations to those found in the apparatus claim, independent claim 1. Therefore, the claim is rejected under similar rationale.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made amendments to the claim and thus changed the scope of the invention when the claims are read a whole. More specifically, applicant adding ‘automatically when neither  a first return condition concerning a content of the response document nor a second return condition indicating that a change is made in a setting are present, the first return condition being a different return condition from the second return condition, the first return condition and the second return condition together defining a condition. The newly amended claim required the examiner to withdraw the prior rejection to Mullins in view of Masahiro.



Conclusion
9.	The examiner recommends holding a telephonic interview to discuss the currently language in the claim and concepts as they relate to the specification. The examiner believes adding language to further clarify the independent claims such that the claims more narrowly identify shifting job steps, the response document, the setting tables, and the ‘change in a setting of the format’, would further prosecution of the claim more efficiently. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178